Citation Nr: 1606861	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-20 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for colitis.

2. Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
 

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs. In that rating decision, the RO denied service connection for colitis and diverticulitis.

In November 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is in the Veteran's claims file.


FINDING OF FACT

Digestive system symptoms including diarrhea and abdominal pain were treated during service; such symptoms recurred after service and led to diagnoses of colitis and diverticulitis.


CONCLUSIONS OF LAW

1. Colitis was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Diverticulitis was incurred in service. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran reports that he has longstanding and intermittently symptomatic colitis and diverticulitis. He contends that each of those disorders began during his service and continued after service through the present. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records show that in June 1967 he was treated on two occasions for diarrhea and stomach cramps.

In November 1970, a barium enema showed evidence suggestive of early acute ulcerative colitis. In December 1975, he had inpatient treatment for gastroenteritis. A barium enema showed diverticulosis and possible diverticulitis. In January 1980, he had inpatient treatment for ulcerative colitis. He reported that it was approximately his fifth episode of active colitis with symptoms of diarrhea and bleeding lasting a week to ten days. In October 1982, he had inpatient treatment for diarrhea attributed to recurrent colitis, and for severe back pain. Subsequent private treatment records reflect ongoing reports of intermittent rectal bleeding and ongoing findings of ulcerative colitis and diverticulosis and diverticulitis. Private physician R. V. M., M.D., is among the physicians who have treated the Veteran for his intestinal disorders. Records of VA treatment of the Veteran in 2009 through 2012 reflect an ongoing diagnosis of colitis. The Veteran also has type II diabetes mellitus and posttraumatic stress disorder; service connection has been established for each of those disorders.

On VA medical examination in April 2010, the examiner reported having reviewed the Veteran's medical records. The examiner noted the records of treatment during service in June 1967 for diarrhea and stomach cramps. The examiner noted that from the 1970s forward the Veteran had episodes of abdominal pain, diarrhea, and rectal bleeding. The examiner noted that imaging and biopsies had shown colitis and diverticulosis, and that clinicians had treated the disorders with medications and dietary restrictions. The Veteran reported that presently episodes of diarrhea occurred eight to twelve times a year and lasted about three days, and that episodes of intestinal pain occurred several times a month. The examiner listed diagnoses of ulcerative colitis and diverticulosis. The examiner expressed the opinion that the episode treated in service in 1967 was self-limited enteritis. The examiner stated that it is possible that the 1967 episode was one of the first manifestations of the present ulcerative colitis, but noted that in 1967 no bleeding was reported. The examiner opined that therefore there was no way to determine whether there is a nexus between the episode in service and the post-service episodes without speculating.

In June 2012, the Veteran's sister wrote that after he came home from service in Vietnam he had stomach problems, including pain and diarrhea. She indicated that limited money and lack of health insurance limited his access to treatment, but that he eventually saw a doctor for the digestive system problems. In statements submitted in July 2012, the Veteran indicated that the digestive system symptoms that he experienced during service continued and recurred after service and through the present.

In the November 2015 Board hearing, the Veteran indicated that he had digestive system problems, with intermittent pain and diarrhea, during service, and continued to have those problems, with intermittent pain, diarrhea, and bleeding, after service, through the present.

In December 2015, Dr. M., who has treated the Veteran for intestinal problems including ulcerative colitis, indicated that it is at least as likely as not that those problems are related to problems with similar symptoms during service.

The Board agrees.  

During service, the Veteran was treated for abdominal pain and diarrhea. He and his sister have provided credible lay testimony that he had recurrent episodes of such symptoms directly after separation from service and thereafter. Available medical records show post-service treatment for intestinal problems from as early as three years after service. The assembled medical evidence shows current diagnoses of colitis and diverticulitis. Overall, the evidence at least equivocally supports service incurrence and thus service connection of the Veteran's colitis and his diverticulitis.


ORDER

Entitlement to service connection for colitis is granted.

Entitlement to service connection for diverticulitis is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


